Stephen Koteff, Alaska Bar No. 9407070
ACLU OF ALASKA FOUNDATION
1057 West Fireweed Lane, Suite 207
Anchorage, AK 99503
(907) 263-2007
skoteff@acluak.org

Kendri M. M. Cesar, Alaska Bar No. 1306040
SONOSKY, CHAMBERS, SACHSE, MILLER
  & MONKMAN, LLP
302 Gold Street, Suite 201
Juneau, AK 99801
(907) 586-5880
kendri@sonosky.net

Stephen L. Pevar
AMERICAN CIVIL LIBERTIES UNION FOUNDATION
765 Asylum Avenue
Hartford, CT 06105
(860) 570-9830
spevar@aclu.org

Mark J. Carter
AMERICAN CIVIL LIBERTIES UNION FOUNDATION
125 Broad Street
New York, NY 10004
(646) 885-8344
mcarter@aclu.org




MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                  Page 1 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
      Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 1 of 16
                 UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF ALASKA

 Clarice Leota Hardy,                       No. 2:20-cv-00001 (HRH)

            Plaintiff,
       v.

 City of Nome, and John
 Papasodora and Nicholas
 Harvey in their individual
 capacities,

            Defendants.


      MOTION TO HOLD DEFENDANT CITY OF NOME IN
       CONTEMPT OF COURT AND FOR SANCTIONS

                          INTRODUCTION

     On July 19, 2021, the Court, in a 20-page decision, ordered the

Defendant City of Nome to respond to numerous discovery requests

served upon the City by the Plaintiff. (Docket 72) The City has flouted

most of the Court’s order. Indeed, it is now seven weeks later, and with

respect to most of the Order, the City has not produced even one

document. During those seven weeks, counsel for Plaintiff sent letters

and emails to the City’s attorney advising him that the delay was

prejudicial to Plaintiff’s case and that the City’s failure to produce



MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                  Page 2 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
      Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 2 of 16
documents that the City clearly has in its possession is evidence of bad

faith.1

      Plaintiff has no viable option but to seek further assistance from

the Court. Plaintiff respectfully requests that the Court, pursuant to

Rule 37(b)(2)(A) of the Federal Rules of Civil Procedure, (1) hold the City

in contempt for its deliberate and willful failure to obey the July 19

Order, (2) issue a deadline for the City’s complete compliance with the

Order and warn that failure to meet the deadline will result in further

sanctions, and (3) award Plaintiff her costs and attorneys’ fees incurred

in bringing this motion and her original Motion to Compel. See Toth v.

Trans World Airlines, Inc., 862 F.2d 1381, 1385 (9th Cir. 1988)

(“Fed.R.Civ.P. 37(b)(2) provides for the award of reasonable expenses and

attorney's fees ‘caused by the failure’ to obey a court order to provide or

permit discovery.”); United States v. Sumitomo Marine & Fire Ins. Co.,




1 As discussed in the attached exhibits of correspondence from Plaintiff’s
counsel, among the documents that the City failed to produce—but which the
City obviously possesses—are a document that the City cited in response to an
interrogatory, the second page to an email (producing only the first page), a
letter that was copied by the City with a Post-It note concealing a large portion
of the text, and emails on the City’s server from the former Chief of Police to
City employees regarding issues central to this litigation.


MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                       Page 3 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
          Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 3 of 16
617 F.2d 1365, 1370 (9th Cir. 1980) (holding that disobeying a discovery

order can result in an award of attorneys’ fees and, in appropriate cases,

sanctions against government counsel, noting that “the public interest

requires not only that Court orders be obeyed but further that

Governmental agencies which are charged with the enforcement of laws

should set the example of compliance with Court orders.”) (quoting Perry

v. Golub, 74 F.R.D. 360, 366 (N.D.Ala. 1976)); Harkey v. Beutler, 817

Fed.Appx. 389, 391-92 (9th Cir. 2020) (awarding attorneys’ fees not only

for time spent preparing the motion for sanctions but for time spent on

other portions of the case harmed by defendant’s failure to produce the

discovery covered by the court order).

                     FACTUAL BACKGROUND

     On July 19, 2021, this Court issued an Order directing the City to

produce information and documents that Plaintiff needs to move forward

with her case. (Docket 72). Plaintiff had moved to compel this discovery

after attempting for months—since November 30, 2020—to obtain

responses. (Docket 64). Yet, despite the Court’s clear and detailed Order,

the City of Nome continues to refuse to produce most of that discovery.

To make matters worse, one of the few responses the City made consisted

MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                  Page 4 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
      Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 4 of 16
of dumping 3,270 Bates stamped pages of documents on the Plaintiff,

plus 3270 pages of unmarked documents, and 974 pages of documents

saved in a file marked “originals.” Of the first 1004 Bates stamped

documents that Legal Assistant for Plaintiff’s counsel was able to review,

only approximately one percent consisted of documents responsive to the

RFP it purported to address. See Declaration of Sarah Buzard (attached

as Exhibit 7).

     Plaintiff has made numerous attempts to get the City to comply

with the July 19 Order. The most detailed effort occurred on August 7, in

which Plaintiff’s counsel wrote to counsel for the City and set forth in

detail the discovery covered by the Court’s Order that had still not been

produced. See Ex. 1. The letter stated in principle part as follows:

     Interrogatory No. 5 and RFP No. 12: these seek
     information about the “audits or reviews of NPD performance,
     conduct, or work conducted from 2007 to the present.” The
     Court held with respect to this discovery:

           The City is compelled to produce any and all documents
           related to any audit or review of the NPD, regardless of
           whether the audit or review was completed and
           regardless of whether the audit or review was
           “commissioned” by the City. If it has already produced
           all such documents, the City shall confirm that there are
           no other responsive documents to be produced.



MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                   Page 5 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
      Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 5 of 16
    Interrogatory Nos.1 and 8 and RFPs Nos. 16, 23, 24, 25,
    and 26

    The information and documents requested in the above
    discovery was summarized by the Court as follows:

         In Interrogatory No. 8, plaintiff asked the City to
         “describe in detail each and every reason why John
         Papasodora’s employment with NPD ended.” In RFP
         No. 16, plaintiff asked the City to “produce all records
         pertaining to the reasons identified in Interrogatory
         No. 8.” In RFP No. 20, plaintiff asked the City to
         “produce all documents pertaining to Robert Estes’
         resignation from the NPD.” In RFP No. 23, plaintiff
         asked the City to “produce all records relating to the
         investigations or disciplinary or corrective measures”
         taken by Papasodora “to determine why Nicholas
         Harvey failed to open a file or otherwise conduct an
         investigation into [p]laintiff’s report of sexual assault,
         and any disciplinary or corrective measures he took as a
         result of Harvey’s failure.” In RFP No. 24, plaintiff
         asked the City to “produce all records, including, but not
         limited to, email correspondence and memoranda,
         relating to Nicholas Harvey’s demotion from Lieutenant
         to Sergeant.” In RFP No. 25, plaintiff asked the City to
         “produce all records, including, but not limited to, email
         correspondence and memoranda, relating to Nicholas
         Harvey’s separation from the NPD.” And, in RFP No.
         26, plaintiff asked the City to “produce all records
         relating to . . .investigations, findings or conclusions”
         that “Papasodora undertook, after he learned that
         Nicholas Harvey had failed to investigate [plaintiff’s]
         complaint, to determine whether Harvey had also failed
         to investigate other complaints of sexual assault[.]”

    The Court ordered the City to fully respond to this discovery.
    If the City believes some of the information is privileged, it

MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                 Page 6 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
     Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 6 of 16
    must “properly invoke” any such privilege. A declaration
    supporting the privilege must be filed and must contain the
    information detailed by the Court on page 10 of the order.

    RFP No. 10

    This RFP requests emails and the Court directed the Plaintiff
    to send you search terms. We have done so. We trust that you
    can now produce the requested emails.

    Interrogatory Nos. 14 and 15 and RFP Nos. 23 and 26

    The information and documents requested in the above
    discovery was summarized by the Court as follows:

         In Interrogatory No. 14, plaintiff asked the City to
         “describe in detail any investigation John Papasodora
         undertook to determine why Nicholas Harvey failed to
         open a file or otherwise conduct an investigation into
         [p]laintiff’s report of sexual assault, and any
         disciplinary or corrective measures he took as a result of
         Harvey’s failures.” In RFP No. 23, plaintiff asked the
         City to produce “all records relating to the investigations
         or disciplinary or corrective measures referenced in
         Interrogatory No. 14.” In Interrogatory No. 15,
         plaintiff asked the City “to describe in detail any
         investigation John Papasodora undertook, after he
         learned that Nicholas Harvey had failed to investigate
         Ms. Hardy’s complaint, to determine whether Harvey
         had also failed to investigate other complaints of sexual
         assault, and any findings or conclusions he made as a
         result of such investigations.” In RFP No. 26, plaintiff
         asked the City to “produce all records relating to the
         investigations, findings or conclusions referenced in
         Interrogatory No. 15.”




MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                 Page 7 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
     Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 7 of 16
    The Court ordered the City to “reexamine its responses to
    these discovery requests and either produce any additional
    information and/or documents should such be located or
    confirm that there are no other additional information and/or
    documents which would be response to these requests.” We
    respectfully request in this regard that you confer with Joe
    Evans (just as we have asked Joe to confer with you). Mr.
    Papasodora has acknowledged knowing about allegations
    that his staff (including Mr. Harvey) had insufficiently
    investigated complaints of sexual assault. Plaintiff wants to
    obtain the details of any investigation Mr. Papasodora
    conducted into those allegations and all documents related to
    any such investigation(s).

    Interrogatory No. 7 and RFP. No. 14

    Interrogatory No. 7 asks the City to “identify with specificity
    every communication between John Papasodora and the City
    of Nome pertaining to Nicholas Harvey’s investigations of
    sexual assault cases[.]” In RFP No. 14, plaintiff asked the City
    to “produce all records relating to the communications
    referenced in Interrogatory No. 7.”

    The Court ordered the City, to the best of its ability, “to
    produce any and all information and/or documents that are
    responsive to Interrogatory No. 7 and RFP No. 14.”

    RFP No. 6

    RFP # 6 asks the City to produce “all records documenting any
    training given to or received by any NPD staff regarding the
    investigation of sexual assaults, including the contents of
    such training.”
    The Court narrowed the time period of this request to 2012
    through 2018 and compelled the City “to produce these
    records.”



MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                 Page 8 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
     Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 8 of 16
     RFP No. 20

     The Court ordered the City to produce the documents
     requested in RFP No. 20, which sought the reasons for Mr.
     Estes departure. The City recently produced documents in
     response. However, there is a Post-It note on 004321 that
     conceals a portion of the content of that page. Please produce
     a copy of 004321 without the Post-It note.

Ex. 1 at 1-4.

     Plaintiff sought full compliance with the July 19 Order by August

16. The City, however, did not respond to the letter. Instead, on August

18, the City produced one document partially responsive to RFP 20, but

nothing more. The next day, Plaintiff’s counsel wrote to counsel for the

City noting that the production was substantially incomplete. Ex. 2. In

response, the City’s counsel indicated that he would continue to produce

documents responsive to RFP 20, and that he was “still waiting” for the

City to produce other documents. Ex. 3. On August 23, Plaintiff’s counsel

again wrote to counsel for the City seeking production of the required

discovery, warning the City that a contempt motion would need to be filed

unless the City complied with the July 19 Order. Ex. 4. The City did not

respond.




MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                   Page 9 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
       Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 9 of 16
     On August 27, the City indicated that it would produce all of the

outstanding discovery responses by August 30. Ex. 5. But as has occurred

previously, the City failed to live up to its promise. Then as noted above,

on August 31, the City sent Plaintiff a voluminous document—3,270

Bates stamped pages, plus even more unmarked documents—purporting

to be responsive to RFP 10 which asked for emails between Papasodora

and Harvey using agreed-upon search terms. As noted earlier, Sarah

Buzard, Legal Assistant for Plaintiff’s counsel, Sonosky, Chambers,

Sachse, Miller, & Monkman, LLP reviewed the first 1004 Bates stamped

pages of this production and found only 10 pages involving emails

between Papasodora and Harvey. Almost all of the remaining pages are

totally irrelevant. These include: receipts for unidentified purchases (184

pages), various advertisements (94 pages), a reporting system user

manual (152 pages), a criminal justice working group’s meeting minutes

and staff papers (313 pages), emails regarding training (56 pages), emails

regarding   officer   schedules   (14),   and   emails   regarding      travel

arrangements (16). There were also many pages containing emails or

documents of law enforcement surveys, bulletins, newsletters, links to




MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                 Page 10 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
      Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 10 of 16
articles, and many other irrelevant items. There were also 224

documents that were duplicates of other documents.

     This has resulted in wasting Plaintiff’s counsel’s time by sending a

few responsive documents surrounded by hundreds of pages of

documents that have no conceivable bearing on this case. Plaintiff’s

counsel responded to that effect, informing counsel for the City that, in

Plaintiff’s view, production of so many pages of irrelevant and non-

responsive material amounted to discovery abuse. Ex. 6. At the same

time, Plaintiff’s counsel tried one last time to obtain compliance with the

Court’s July 19 Order. Id. As of this writing, the City has still not

responded.

     Last week, the Plaintiff deposed a key witness. Two days prior to

the deposition, Plaintiff’s counsel attempted to obtain documents

relevant to the upcoming deposition:

     Clint,

     This letter will not replace others I've written on this subject
     but I do want to list in one email as many of the missing
     documents you've failed to send us as I can. All of these
     documents are relevant to Wednesday's deposition of Robert
     Estes and all of them are required under the Court's order
     (Dkt. 72). As stated earlier, we believe the City's failure to
     produce these documents is evidence of bad faith and that the

MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                 Page 11 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
      Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 11 of 16
    failure of your client to produce them in a timely manner is
    prejudicial.

    On August 17, you wrote: "I will ensure production of all
    remaining documents by next Friday, August 20, 2021." You
    did send us a spreadsheet on Aug. 18. Please see Steve Koteff's
    email of Aug. 19 explaining that many other documents
    should be produced in addition to that one. You acknowledged
    on Aug. 20 that you are "still waiting" for the City to send you
    other documents. At a minimum, these court-ordered
    documents have not been produced.

    1) Mr. Estes personnel file. (The City has invoked no privilege
    to justify withholding this file and already produced at least
    one document from it, the Separation Agreement.)

    2) You identified in response to ROG No. 5 a document
    entitled "Public Safety One-Year Assessment" that you state
    Mr. Estes sent to the City Manager on Sept. 19, 2019. We have
    asked for that document. You have not produced it (unless you
    provided it under a different name, and we don't believe you
    have).

    3) RFP No. 12 asks for all documents related to the City's
    audits. It would appear that the Sept. 19, 2019 document may
    have been an audit. If so, we need the emails that went with
    it.

    4) You stated in response to ROG No. 5 that Mr. Estes started
    at audit but didn't complete it. We believe there likely are
    emails between Mr. Estes and the staff working on that audit,
    including Mr. Kennon, concerning the audit. Those emails
    must be produced. In addition, there likely are documents
    that were created by Mr. Estes or his staff while working on
    the   audit.    These    must    be   produced     as    well.




MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                Page 12 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
     Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 12 of 16
     5) The remaining portion of the email that begins on 000070.

     6) The page you sent with the post-it covering text: please
     send the page without the post-it.

Ex. 6 (emphasis added). Not one document listed in the email was

produced by the City prior to the deposition. As a result, Plaintiff was

required to proceed with the deposition without the benefit of discovery

that should have been produced in compliance with the July 19 Order

(and Plaintiff’s counsel noted that fact on the record at the outset of the

deposition).

                              ARGUMENT

     Once noncompliance with a discovery order has been shown (as

here), the burden shifts to the recalcitrant party to prove that the failure

to comply was beyond that party’s control. See Hyde & Drath v. Baker, 24

F.3d 1162, 1167 (9th Cir. 1994); Henry v. Gill Indus., Inc., 983 F.2d 943,

948 (9th Cir. 1993) (“This court has stated that ‘disobedient conduct not

shown to be outside the control of the litigant’ is all that is required to

demonstrate willfulness, bad faith, or fault.”) (internal citation omitted);

Lewis v. Ryan, 261 F.R.D. 513, 519 (S.D. Cal. 2009); see also Lee v. State,




MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                  Page 13 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
      Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 13 of 16
141 P.3d 342, 349 n.24 (Alaska 2006) (“The noncomplying party has the

burden of proving that his failure to comply was not willful.”).

      The City cannot meet this burden of proof. After all, counsel for the

City stated several times that he was going to produce additional

documents. Many if not most of the documents that have not been

produced are certainly in the City’s possession (and the City has never

claimed otherwise).

      A critical document that the City has withheld for no apparent

reason was obtained by the Plaintiff from a third party. This document—

a “One-Year Assessment” written by former Chief of Police Robert

Estes—was submitted by him to City officials and was discussed at a

public meeting. The City cites this document in response to an

interrogatory but the City failed to produce a copy of it, in violation of the

July 19 Order. Fortunately, when counsel for Plaintiff deposed Mr. Estes

last week, Mr. Estes had a copy of it. Mr. Estes confirmed that this

document was the subject of an extensive public discussion. Mr. Estes

also confirmed that he wrote scores of emails to City employees on

subjects covered by this lawsuit, all of which would have been saved on

the City’s server. Yet, despite the Court’s Order requiring the production

MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                    Page 14 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
      Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 14 of 16
of these emails, not one has been produced. This Court is thus entitled to

presume, as in Guifu Li v. A Perfect Day Franchise, Inc, 281 F.R.D. 373

(N.D. Cal. 2012), that any claims by the City that it cannot locate these

documents “are not credible,” and supports the inference that the City

“likely withheld many relevant and responsive documents from

Plaintiff[] in the course of discovery.” Id. at 391.

       Indeed, even if the City should now produce the documents being

withheld—as, hopefully, the City will do—sanctions are still appropriate

because the delay has prejudiced Plaintiff’s case and because a court is

entitled to punish recalcitrant behavior to protect the Court’s docket from

needless delay. See United States v. Kitsap Physicians Serv., 314 F.3d

995, 1001 (9th Cir.2002); North American Watch Corp. v. Princess Ermine

Jewels, 786 F.2d 1447,1451 (9th Cir.1986); Lewis v. Ryan, 261 F.R.D. at

518.

                              CONCLUSION

Enough is enough. The City of Nome was torturously slow in responding

to discovery, prompting the Motion to Compel, and now is largely

ignoring the Court’s July 19 Order. Plaintiff respectfully requests that

the Court enforce its decree and take whatever measures it deems

MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                  Page 15 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
       Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 15 of 16
appropriate to ensure compliance with its Order, including the award of

attorneys’ fees.

     Respectfully submitted this 9th day of September, 2021.


                                 /s/ Kendri Cesar
                               Kendri M. M. Cesar, Bar # 1306040
                               SONOSKY, CHAMBERS, SACHSE, MILLER &
                               MONKMAN, LLP

                               Stephen Koteff, Bar No. 9407070
                               ACLU OF ALASKA FOUNDATION

                               Stephen L. Pevar
                               AMERICAN CIVIL LIBERTIES UNION
                               FOUNDATION

                               Mark J. Carter
                               AMERICAN CIVIL LIBERTIES UNION
                               FOUNDATION


                   WORD COUNT CERTIFICATION

     I hereby certify that the foregoing document, exclusive of caption

and signatures, contains less than 5,700 words typed in Century

Schoolbook, 14-point font.

                                  By:   Sarah Buzard




MOTION TO HOLD DEFENDANT IN CONTEMPT OF COURT                 Page 16 of 16
Hardy v. City of Nome et al. 2:20-cv-00001 (HRH)
      Case 2:20-cv-00001-HRH Document 74 Filed 09/09/21 Page 16 of 16
